Citation Nr: 1033972	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  08-20 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for residuals of a right 
shoulder joint separation with degenerative joint disease, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1979 to August 
1982.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In a December 2006 rating decision, the RO denied entitlement to 
a rating in excess of 30 percent for the service-connected 
disability.  In a July 2007 rating decision, the RO granted 
service connection for arthritis of the right shoulder, assigning 
a noncompensable (0 percent) rating.  The Veteran perfected an 
appeal of the 30 percent rating and disagreed with the 
noncompensable rating for arthritis.  The RO has now treated the 
claims on appeal as one issue, and the Board continues that 
characterization of the issue as it accurately addresses the two 
ratings assigned for the various aspects of the service-connected 
right shoulder disability.

In August 2009, the Veteran testified before the Board.  A 
transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Prior to final adjudication of this appeal upon the merits, 
additional development is required as the medical record is 
inadequate for rating purposes.  Specifically, during the 
pendency of this appeal, the RO obtained VA examinations dated in 
November 2006 and August 2008 in which the examiners evaluated 
the range of motion of the right shoulder.  In the reports, each 
examiner opined that there could be additional functional 
impairment, but the examiner was unable to estimate the 
additional loss without resort to speculation.  The examiners, 
however, did not provide any indication as to why they were not 
capable of making a determination nor what was so outside of the 
norm that speculation was required.  Accordingly, the 
"opinions" provided cannot be accepted as either positive or 
negative evidence and are inadequate for rating purposes.  

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the United 
States Court of Appeals for Veterans Claims (Court) specifically 
found that a medical opinion that contains only data and 
conclusions is accorded no weight.  The Court has previously 
found that an opinion that is unsupported and unexplained is 
purely speculative and does not provide the degree of certainty 
required for medical nexus evidence.  See Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that 
in evaluating a service-connected disability, the Board erred in 
not adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. § 
4.45.  Because the examiners in this case do not explain why 
additional functional loss could not be determined without resort 
to speculation, the reports do not adequately address functional 
impairment.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) 
(regarding speculative opinions).  Further, although examiners 
referred to the Veteran as being right-handed in both reports, 
during his hearing before the Board, the Veteran testified under 
oath that he is left-handed.  As such, the examination reports 
include inaccurate information and are inadequate upon which to 
base a rating.

Therefore, upon remand, the Veteran must be afforded an 
examination in which an examiner addresses the severity of the 
right shoulder disability, to include range of motion testing.  
The examiner must adequately address functional impairment/loss.  
The examiner must specifically clarify whether the Veteran is 
right or left handed and address the Veteran's testimony before 
the Board that he is left-handed.

Recently, the Court held, essentially, that the issue of a total 
disability rating based on individual unemployability (TDIU) is 
part and parcel of an increased rating claim.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  In this case, the RO 
separately adjudicated the issue of TDIU in an October 2008 
rating decision and the Veteran has not appealed that decision.  
Thus, that aspect of the current claim is no longer before the 
Board for adjudication.  If, however, the medical evidence 
developed reflects a total disability due to the right shoulder 
disability, the appropriate rating will be assigned 
notwithstanding the previous denial of TDIU.

The claims file contains an August 2008 non-VA opinion contained 
in the Veteran's Social Security Administration (SSA) records 
that essentially indicates that the Veteran is not unemployable 
due to the right shoulder disability.  Although there are August 
2008 VA examinations reports that contain opinions regarding 
employability, they are not supported by any rational.  Upon 
remand, the examiner should address whether the service-connected 
right shoulder disabilty causes the Veteran to be unemployable.  
The examiner should provide adequate rationale for any opinion 
provided.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 
(2008).  Appropriate action must be taken based on the opinion.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.  

2.  Then, schedule the Veteran for an 
examination for the purpose of determining 
the current severity of his service-connected 
right shoulder disability.   The examiner 
should clarify whether the Veteran is right 
or left handed and specifically address the 
Veteran's testimony before the Board that he 
is left-handed.

The claims file should be sent to the 
examiner.  The examiner should note all 
relevant right shoulder findings.  The 
examiner should complete a range of motion 
study for the right shoulder, to include 
addressing functional impairment/loss under 
Deluca.  Any additional limitation of motion 
in any of the ranges of motion should be 
expressed in degrees.

The examiner should then address whether it 
is at least as likely as not (50 percent or 
greater probability) that the Veteran's right 
shoulder disability renders him unable to 
secure or follow a substantially gainful 
occupation. The examiner should provide 
rationale for all opinions expressed.  If the 
requested opinion cannot be provided without 
resort to speculation, the examiner should so 
state and explain why an opinion cannot be 
provided without resort to speculation.  

3.  Thereafter, the claim must be 
readjudicated on the basis of all of the 
relevant evidence of record and all governing 
legal authority, including all appropriate 
rating action based on the opinion with 
respect to employability.  If the benefit 
sought on appeal is not granted, the Veteran 
and his representative must be provided with 
a supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record is 
returned to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

